In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐2561
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

VICKIE L. SANDERS,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
             No. 17‐cr‐40043 — J. Phil Gilbert, Judge.
                     ____________________

   ARGUED FEBRUARY 10, 2021 — DECIDED MARCH 24, 2021
                ____________________

   Before MANION, KANNE, and ROVNER, Circuit Judges.
     KANNE, Circuit Judge. When COVID‐19 and Legionnaires’
disease began spreading in Vickie Sanders’s correctional fa‐
cility—where she is serving a sentence for oﬀenses related to
manufacturing methamphetamine—she became nervous
about her own health. Sanders suﬀers from numerous medi‐
cal conditions, many of which put her at higher risk of serious
illness from those diseases.
2                                                   No. 20‐2561

    Represented by counsel, she petitioned the district court
for compassionate release under 18 U.S.C. § 3582(c)(1)(A) in
light of the outbreaks and her particular susceptibility. But af‐
ter the government submitted new medical records that Sand‐
ers was foreclosed from addressing, the court denied her re‐
lief. It found that, although Sanders suﬀers from medical con‐
ditions that place her at greater risk of serious illness, her
criminal history and the court’s finding that home confine‐
ment would be unsuitable (a methamphetamine lab was
found in her kitchen) weighed against sentence modification.
   Because the district court did not abuse its discretion or
deny Sanders due process, we aﬃrm.
                         I. BACKGROUND
    In 2017, a grand jury charged Vickie Sanders with conspir‐
acy to manufacture fifty grams or more of methamphetamine
(Count 1), attempt to manufacture methamphetamine (Count
2), and possession of pseudoephedrine knowing that it would
be used to manufacture methamphetamine (Counts 3–6). She
pled guilty to all six counts.
    In May 2018, the district court sentenced Sanders to 120
months’ imprisonment on Count 1 and 87 months’ imprison‐
ment on Counts 2 through 6, to run concurrently. The sen‐
tence also included eight years of supervised release, a $300
fine, and a $600 special assessment. We affirmed her convic‐
tions and sentence on direct appeal. United States v. Sanders,
909 F.3d 895 (7th Cir. 2018).
    Sanders is currently serving her sentence at Federal Cor‐
rectional Institution Coleman Low in Florida. In 2020, FCI
No. 20‐2561                                                                   3

Coleman Low experienced outbreaks of Legionnaires’ dis‐
ease1 and COVID‐19.
    On July 10, 2020, just over two years into her ten‐year sen‐
tence, Sanders filed an “Emergency Motion for Compassion‐
ate Release” under 18 U.S.C. § 3582(c)(1)(A). She requested
immediate release in light of the COVID‐19 pandemic, the
outbreaks of COVID‐19 and Legionnaires’ at FCI Coleman
Low, and her particular susceptibility. In her motion, Sanders
listed her numerous medical conditions, including several
that put her at increased risk of serious illness if she is infected
by COVID‐19 or Legionnaires’. Such conditions included car‐
dio obstructive pulmonary disease (COPD), asthma, obesity,
and Type II diabetes. She also noted that her age (59 years old)
and status as a former heavy smoker increased her risk.2
   On July 14, 2020, the district court entered a scheduling
order that required the government to respond to Sanders’s




    1 The Centers for Disease Control and Prevention (CDC) explains that

“[p]eople can get Legionnaires’ disease … when they breathe in small
droplets of water in the air that contain the bacteria [legionella].” Legionella
(Legionnaires’ Disease and Pontiac Fever): Causes, How it Spreads, and People
at Increased Risk, Centers for Disease Control & Prevention,
https://www.cdc.gov/legionella/about/causes‐transmission.html (last vis‐
ited Mar. 17, 2020). “Legionella is a type of bacterium found naturally in
freshwater environments,” and “can become a health concern when it
grows and spreads in human‐made building water systems.” Id.
    2   Other conditions that she listed include: hypertension, hyper‐
lipidemia, peripheral artery disease, chronic viral hepatitis C, anemia,
sleep apnea, vitamin D deficiency, varicose veins, lumbar degenerative
disc disease, foot pain, peripheral neuropathy, cervical dysplasia, diver‐
ticulitis, and depression.
4                                                   No. 20‐2561

motion within five weeks. That same day, Sanders filed a mo‐
tion to expedite. The district court granted the motion.
   On July 31, 2020, the government filed its response and at‐
tached new medical records, including records stating that
Sanders had tested positive for COVID‐19 on July 15 and that
any symptoms had subsided by July 23.
   On August 4, 2020, the district court entered its order
denying Sanders’s motion for compassionate release. After
detailing her criminal history, medical history, and compas‐
sionate‐release request, the court found that § 1B1.13 of the
Sentencing Guidelines and the 18 U.S.C. § 3553(a) factors
weighed against her release.
    Sanders filed a motion for reconsideration, arguing that
she should have been given the opportunity to file a reply un‐
der Southern District of Illinois Local Rule 7.1(g) and that the
court erred in its analysis. The district court denied her mo‐
tion, and Sanders timely appealed.
                           II. ANALYSIS
    Sanders argues that the district court violated its own local
rules and denied her due process when it issued its order
denying relief without giving her the opportunity to file a re‐
ply brief. She also argues that the court abused its discretion
by failing to sufficiently consider her current medical condi‐
tions and arguments in its analysis.
    A. No Opportunity to File a Reply
   We first address Sanders’s challenge to the district court’s
application of Southern District of Illinois Local Rule 7.1(g).
District courts have “considerable discretion in interpreting
and applying their local rules.” Dr. Robert L. Meinders, D.C.,
No. 20‐2561                                                     5

Ltd. v. UnitedHealthcare, Inc., 800 F.3d 853, 858 (7th Cir. 2015)
(quoting Cuevas v. United States, 317 F.3d 751, 752 (7th Cir.
2003)). “[W]e ‘will intrude on that discretion only where we
are convinced that the district court made a mistake.’” Id.
(quoting Bunn v. Khoury Enters., Inc., 753 F.3d 676, 681 (7th Cir.
2014)).
    Of course, this discretion does not allow courts to apply a
rule in a way that violates a litigant’s due‐process rights. Id.
(“When strict adherence to local rules … threatens to deprive
a litigant of the opportunity to respond, the local rules must
give way to considerations of due process and fundamental
fairness.”). “Due process … requires that a [party] be given an
opportunity to respond to an argument or evidence raised as
a basis to dismiss his or her claims.” Id. For example, in
Meinders, we found that the blanket proscription of sur‐reply
briefs in Southern District of Illinois Local Rule 7.1(c) created
the potential for due‐process violations. But the litigant’s due‐
process rights were not violated until “the district court’s dis‐
missal order relied on” new arguments and evidence. Id. (em‐
phasis added); see also United States v. Neal, 611 F.3d 399, 402
(7th Cir. 2010) (“[The defendant] is entitled to an opportunity
to contest propositions that affect how long he must spend in
prison.”).
    Local Rule 7.1(g) provides that “[a] reply, if any, shall be
filed within 7 days of the service of the response. Reply briefs
are not favored and should be filed only in exceptional cir‐
cumstances. The party filing the reply brief shall state the ex‐
ceptional circumstances.” S.D. Ill. R. 7.1(g).
   Sanders argues that the government’s attachment of new
medical records warranted a reply. In its response brief, the
government attached medical records dated after Sanders
6                                                    No. 20‐2561

filed her opening brief. According to the government, Sanders
had already contracted COVID‐19 and was “basically asymp‐
tomatic and not suffering any serious illness.”
    The medical records show that Sanders tested positive for
COVID‐19 on July 15 and, thereafter on July 21, she gave no
indication of any symptoms such as fever, chills, shortness of
breath (SOB), or body aches. The record further states that she
did experience headache, decreased smell and taste, and an
itching rash. Thereafter on July 23, a lack of any symptoms is
indicated except for phlegm and a rash.
    In its order of denial, the district court stated that Sanders
had tested positive for COVID‐19 and indicated a lack of dis‐
played symptoms. Then, the court prohibited Sanders from
exercising an opportunity to file a reply brief contesting the
validity of the information contained in the order of denial.
    In its order denying Sanders’s motion for reconsideration,
the district court addressed Local Rule 7.1(g)’s standard. The
court found that Sanders had failed to describe “exceptional
circumstances” that merited filing a reply and, regardless,
nothing would have changed because the order denying relief
was not concerned with the existence or nonexistence of
symptoms. More specifically, the order stated that the court
“did not rely on a finding that Sanders is asymptomatic. Ra‐
ther when considering Sanders’ history and characteristics,
the Court balanced Sanders’ severe medical conditions with
her ‘decades‐long history of crime.’” And the face of the dis‐
trict court’s order denying relief supports that conclusion. As
described in more detail below, its analysis focused on Sand‐
ers’s criminal history and other facts not in dispute.
No. 20‐2561                                                                 7

   Thus, the district court’s denial of relief did not rely on
new evidence, so it could not constitute “a basis to dismiss
[Sanders’s] claims” in violation of her due‐process rights.
Meinders, 800 F.3d at 858. For the same reason, the court did
not abuse its discretion when it denied her request to file a
reply for failing to identify exceptional circumstances under
Local Rule 7.1(g).
    B. Denial of Compassionate Release
    We now turn to Sanders’s challenge to the district court’s
analysis in its order denying compassionate release. We will
not upset a district court’s denial of a motion for compassion‐
ate release unless the court abused its “considerable discre‐
tion” under 18 U.S.C. § 3582(c)(1)(A). United States v. Saunders,
986 F.3d 1076, 1077 (7th Cir. 2021).
    A motion brought under § 3582(c)(1)(A) allows the court
to reduce a prison sentence if, “after considering the factors
set forth in section 3553(a) to the extent that they are applica‐
ble,” it finds “extraordinary and compelling reasons war‐
rant[ing] such a reduction.” 18 U.S.C. § 3582(c)(1)(A); see also
Saunders, 986 F.3d at 1078. Here, the district court concluded
that the § 3553(a) factors weighed against Sanders’s release.3



    3  Section 3582(c)(1)(A) also provides that the district court may only
reduce a sentence if “such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” But the Sentencing
Commission has not updated U.S.S.G. § 1B1.13 since the First Step Act
amended the statute to permit an inmate to petition the court herself.
Thus, we have held that “§ 1B1.13 does not apply when the prisoner, ra‐
ther than the Bureau [of Prisons], moves for compassionate release.” Saun‐
ders, 986 F.3d at 1078 (citing United States v. Gunn, 980 F.3d 1178, 1180 (7th
Cir. 2020)).
8                                                            No. 20‐2561

    The court examined the nature and circumstances of Sand‐
ers’s methamphetamine offenses—for example, when she
was arrested, law enforcement discovered a methampheta‐
mine lab in her kitchen and a loaded handgun—and found
that Sanders had committed “recent and deplorable offenses”
that “placed the welfare of the community at risk.” That factor
therefore weighed against release. Then, the court determined
that Sanders’s history and characteristics were a neutral factor
because, although her medical conditions place her at a higher
risk of severe illness, her lengthy criminal history belies her
argument that she is not a danger to the community. The
court similarly found that the need for the sentence imposed
is neutral. Finally, the court determined that the kinds of sen‐
tences available weighed against release because her offenses
involving the manufacturing of methamphetamine took place
in her own kitchen—a significant concern when she is re‐
questing home confinement.
   Sanders argues that the district court erred in its § 3553(a)
analysis by not considering all of her arguments in its order
denying relief. We disagree.
    First, she contends that the court relied on out‐of‐date
medical information because it failed to list each of her medi‐
cal conditions in its analysis and that it did not acknowledge
that they made her more susceptible to illness from legionella.
But the court clearly identified Sanders’s medical conditions,
from her presentence report as well as updated medical

    Although the district court incorrectly believed itself to be bound by
§ 1B1.13, any error is harmless because the court’s weighing of the
§ 3553(a) factors independently supports its decision, id., and Sanders con‐
ceded in her reply brief that “the district court primarily rested on a
weighing of the § 3553(a) factors.”
No. 20‐2561                                                     9

records, in the “medical history” and “compassionate re‐
lease” sections of its order, and it generally referred to those
conditions in its analysis. It was not required to re‐list each
condition to demonstrate that it adequately considered it. The
same is true for its consideration of Sanders’s risk of illness by
legionella. And the court reiterated in its order denying Sand‐
ers’s motion for reconsideration that “[a]lthough the Memo‐
randum & Order did not make a second reference to le‐
gionella, the Court considered it then and remains of the same
mind now.”
    Second, Sanders argues that the court should have re‐
ferred to her record of discipline, program participation, and
substance abuse and mental health treatment in its analysis.
But “the district court need not provide a detailed, written ex‐
planation analyzing every § 3553(a) factor.” United States v.
Marion, 590 F.3d 475, 477 (7th Cir. 2009). Regardless, in its de‐
nial of Sanders’s motion for reconsideration, the court ex‐
pressly addressed her post‐sentencing behavior, stating that
“[w]hile the Court commends her achievements, the facts un‐
derlying her recent conviction suggest that she still presents a
danger to the community.” When issuing an order denying
compassionate release, the court must “provide some state‐
ment of reasons supporting its decision.” Id. It did so here.
    Thus, the district court reasonably weighed the § 3553(a)
factors and did not abuse its discretion in finding that they
weighed against release.
                       III. CONCLUSION
    The district court did not violate Sanders’s due‐process
rights or commit an abuse of discretion when it denied Sand‐
ers the opportunity to reply to the government’s response. It
10                                             No. 20‐2561

also did not abuse its discretion in denying her motion for
compassionate release. We AFFIRM.